                                                            1    ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                            2    TENESA S. POWELL, ESQ.
                                                                 Nevada Bar No. 12488
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, Nevada 89134
                                                                 Telephone:     (702) 634-5000
                                                            5    Facsimile:     (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                            6    Email: tenesa.powell@akerman.com
                                                            7    Attorneys for Plaintiff The Bank Of New
                                                                 York Mellon FKA The Bank Of New York As
                                                            8    Trustee For The Certificateholders Of
                                                                 Cwalt, Inc., Alternative Loan Trust 2006-
                                                            9    OA16, Mortgage Pass-Through Certificates,
                                                                 Series 2006-OA16
                                                            10
                                                                                                 UNITED STATES DISTRICT COURT
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                                                        DISTRICT OF NEVADA
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                                 THE BANK OF NEW YORK MELLON FKA
                                                            13                                                          Case No.: 2:16-cv-02376-APG-NJK
                                                                 THE BANK OF NEW YORK AS TRUSTEE
                                                                 FOR THE CERTIFICATEHOLDERS OF
                                                            14   CWALT, INC., ALTERNATIVE LOAN TRUST                    STIPULATION AND ORDER TO
                                                                 2006-OA16, MORTGAGE PASS-THROUGH
                                                            15                                                          EXTEND TIME FOR TO FILE
                                                                 CERTIFICATES, SERIES 2006-OA16;                        RESPONSE
                                                            16                                   Plaintiff,
                                                            17                                                          [FIRST REQUEST]
                                                                 v.
                                                            18   WESTCHESTER HILLS HOMEOWNERS'
                                                                 ASSOCIATION; PREMIER ONE HOLDINGS,
                                                            19   INC.; LING YUN QUI, an individual; and
                                                                 NEVADA ASSOCIATION SERVICES, INC.,
                                                            20
                                                                                                 Defendants.
                                                            21

                                                            22

                                                            23                Plaintiff The Bank of New York Mellon f/k/a The Bank of New York as Trustee for the
                                                            24   Certificateholders of CWALT, Inc., Alternative Loan Trust 2006-OA16, Mortgage Pass-Through
                                                            25   Certificates, Series 2006-OA16 (BoNYM)              and defendants Westchester Hills Homeowners'
                                                            26   Association (HOA) hereby stipulate and agree as follows:
                                                            27

                                                            28
                                                                                                                 1
                                                                 46866112;1
                                                            1                 1.    HOA filed its motion to dismiss amended complaint on October 19 2018. [ECF No.

                                                            2    42]. BoNYM’s response is currently due on November 2, 2018. The new deadline for BoNYM to

                                                            3    respond is November 16, 2018.

                                                            4                 The requested extension is to allow counsel an opportunity to adequately and thoroughly

                                                            5    respond to the arguments raised in the motion. This is the first request for an extension of this

                                                            6    deadline and is not made for purposes of undue delay.

                                                            7    Dated: November 2, 2018
                                                                 AKERMAN LLP                                           LIPSON NEILSON P.C.
                                                            8
                                                            9    /s/ Tenesa S. Powell                                  /s/Eric Tran
                                                                 ARIEL E. STERN, ESQ.                                  KALEB D. ANDERSON, ESQ.
                                                            10   Nevada Bar No. 8276                                   Nevada Bar No. 7582
                                                                 TENESA S. POWELL, ESQ.                                ERIC N. TRAN, ESQ.
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                 Nevada Bar No. 12488
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                                                         Nevada Bar No. 11876
                                                                 1635 Village Center Circle, Suite 200
                                                                                                                       9900 Covington Cross Drive, Suite 120
                      LAS VEGAS, NEVADA 89134




                                                            12   Las Vegas, Nevada 89134
                                                                                                                       Las Vegas, NV 89144
AKERMAN LLP




                                                            13   Attorneys for Plaintiff The Bank Of New York
                                                                 Mellon FKA The Bank Of New York As Trustee Attorneys for Westchester Hills Homeowners
                                                            14   For The Certificateholders Of Cwalt, Inc., Association
                                                            15   Alternative Loan Trust 2006-OA16, Mortgage
                                                                 Pass-Through Certificates, Series 2006-OA16
                                                            16

                                                            17        IT IS SO ORDERED.

                                                            18                                                  _________________________________________
                                                                                                                UNITED
                                                                                                                UNITED STATES    MAGISTRATE
                                                                                                                         STATES DISTRICT  JUDGEJUDGE
                                                            19
                                                                                                                Dated: November 5, 2018.
                                                            20                                                  DATED: _________________________________

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                   2
                                                                 46866112;1
